Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 1 of 12




                    EXHIBIT 1
     Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 2 of 12


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                          Plaintiffs,
9
     vs.                                             Case No.
10                                                   3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   _______________________________/
16
17
18         CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
19
20         VIDEO-RECORDED DEPOSITION OF JONATHAN CHIN
21                 TUESDAY, SEPTEMBER 1, 2020
22
23   Reported by:
24   Anrae Wimberley, CSR No. 7778
25   Job No. 4227597

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 3 of 12


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                        Plaintiffs,
9
     vs.                                         Case No.
10                                               3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   _______________________________/
16
17         CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
18
19              Transcript of video-recorded deposition
20   of JONATHAN CHIN, taken at Gwilliam, Ivary, Chiosso,
21   Cavalli & Brewer, 1999 Harrison Street, Suite 1600,
22   Oakland, California 94612, beginning at 10:14 a.m.
23   and ending at 2:44 p.m. on Tuesday, September 1,
24   2020, before Anrae Wimberley, Certified Shorthand
25   Reporter No. 7778.

                                                                Page 2

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 4 of 12


1    APPEARANCES:
2    For Plaintiffs John and Rose Bauer:
3                GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
4                BY:    J. GARY GWILLIAM, ESQ.
5                       JAYME L. WALKER, ESQ.
6                1999 Harrison Street, Suite 1600
7                Oakland, California 94612
8                (510) 832-5411
9                ggwilliam@giccb.com
10               jwalker@giccb.com
11
12   For Defendants:
13               MCNAMARA, NEY, BEATTY, SLATTERY, BORGES &
14               AMBACHER, LLP
15               BY:    NOAH G. BLECHMAN, ESQ.
16               3480 Buskirk Avenue, Suite 250
17               Pleasant Hill, California 94523
18               (925) 939-5330
19               noah.blechman@mcnamaralaw.com
20
21   Also present:
22               JENNIFER McKAY, VIDEOGRAPHER
23               VERITEXT LEGAL SOLUTIONS
24
25

                                                                Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 5 of 12


1    Also present (cont'd):
2                BRITTANY SMITH, LAW CLERK
3                GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
4
5                THE FOLLOWING APPEARED VIA ZOOM
6                VIDEOCONFERENCE:
7                SERGEANT JASON KNIGHT, DEFENDANT
8                SERGEANT ERIC (MARTY) BILLDT
9                OFFICER BRADLEE MIDDLETON, DEFENDANT
10                                --oOo--
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 4

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 6 of 12


1                               I N D E X
2    EXAMINATION BY:                                                   PAGE
3    MS. WALKER                                                   8, 108
4
5                                 --oOo--
6                          E X H I B I T S
7
8    EXHIBIT             DESCRIPTION                                   PAGE
9    EXHIBIT 1           Transcript of Radio Traffic;                    28
10                       13 pages
11
12   EXHIBIT 2           Body cam video from Officer                     32
13                       Chin in contact with Raley's
14                       Employees; 1 MP4 file
15
16   EXHIBIT 3           Body cam video from Officer                     73
17                       Chin's initial contact
18                       with Jacob Bauer; 1 MP4 file
19
20   EXHIBIT 4           Body cam video from Officer                    104
21                       Chin's distractionary blows;
22                       1 MP4 file
23
24   EXHIBIT 5           Body cam video from Officer                    114
25                       Knight; 1 MP4 file

                                                                Page 5

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 7 of 12


1                    E X H I B I T S          (Cont'd)
2    EXHIBIT              DESCRIPTION                                  PAGE
3                         [CONFIDENTIAL DOCUMENT]
4    EXHIBIT 6            Employee Performance                          161
5                         Evaluation of Jonathan Chin;
6                         7 pages
7
8                                 --oOo--
9
10   QUESTIONS WITNESS INSTRUCTED NOT TO ANSWER:
11               (None)
12                                --oOo--
13
14   TESTIMONY REQUESTED TO BE MARKED CONFIDENTIAL:
15
16   From page 16, line 13 through to page 18, line 16
17   From page 147, line 14 through to page 149, line 2
18   From page 161, line 7 through to page 163, line 8
19
20                                --oOo--
21
22
23
24
25

                                                                Page 6

                         Aiken Welch, A Veritext Company
                                  510-451-1580
      Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 8 of 12


1                  TUESDAY, SEPTEMBER 1, 2020;

2                       OAKLAND, CALIFORNIA;

3                            10:14 A.M.

4                              - - -

5         THE VIDEOGRAPHER:     Good morning.     We are going    10:14:38

6    on the record at 10:14 a.m. on September 1st, 2020.

7                This is Media Unit 1 of the video recorded

8    deposition of Jonathan Chin in the matter of Bauer

9    et al versus City of Pleasanton et al, filed in

10   United States District Court, Northern District of           10:15:02

11   California, San Francisco Division.        Case No. is

12   3:19-cv-04593.

13               This deposition is being held at Gwilliam

14   Ivary in Oakland, California at 1999 Harrison

15   Street, Suite 1600.     My name is Jennifer McKay from       10:15:22

16   the firm Veritext and I am the videographer.        Our

17   court reporter today is Anrae Wimberley, also from

18   Veritext.

19               Counsel, please identify yourselves and

20   state whom you represent.                                    10:15:37

21        MS. WALKER:     Jayme Walker for the plaintiffs.

22        MR. BLECHMAN:     And Noah Blechman for the

23   defendants.    And also appearing via Zoom are some of

24   the other defendants:     Bradlee Middleton, Jason

25   Knight, and Marty Billdt.                                    10:15:52

                                                                   Page 7

                            Aiken Welch, A Veritext Company
                                     510-451-1580
      Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 9 of 12


1         THE VIDEOGRAPHER:       Will the reporter please        10:15:54

2    swear in the witness.

3                            JONATHAN CHIN,

4              sworn as a witness by the Certified

5         Shorthand Reporter, testified as follows:               10:15:57

6                             EXAMINATION

7    BY MS. WALKER:

8         Q.     Good morning, Officer Chin.

9         A.     Good morning.

10        Q.     Could you state your full name for the           10:16:19

11   record, please.

12        A.     My first name is Jonathan.      Last name is

13   Chin, C-h-i-n.

14        Q.     Okay.     And should I address you as

15   Officer Chin?       Is that your current role -- title?      10:16:28

16        A.     Yes, ma'am.

17        Q.     Have you ever had your deposition taken

18   before?

19        A.     One previous time.

20        Q.     Okay.     In what context was that?              10:16:35

21        A.     It was for a fall on City property.

22        Q.     Okay.     You were a witness?

23        A.     Yes, ma'am.

24        Q.     Have you ever been a defendant in a

25   lawsuit before?                                              10:16:42

                                                                   Page 8

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 10 of 12


1    control -- under the influence of alcohol or a               10:39:58

2    controlled substance?

3         MR. BLECHMAN:     Incomplete hypothetical.

4              Go ahead.

5         THE WITNESS:     That would depend on the               10:40:05

6    information provided at the time and the

7    surrounding -- kind of all the information provided

8    at the time of the call.

9    BY MS. WALKER:

10        Q.   Well, at the time of this call, you're             10:40:11

11   provided with information that someone is inside a

12   business ranting to himself.     Did you think to

13   yourself, I might be dealing with somebody with a

14   mental illness?

15        A.   A possibility.                                     10:40:21

16        Q.   You knew that was a possibility?

17        MR. BLECHMAN:     Calls for speculation, lacks

18   foundation to that last question.

19             But go ahead.

20        THE WITNESS:     It's always a possibility.    It's     10:40:29

21   kind of -- we have a broad scope until we can narrow

22   it down further when the scene is safe and the

23   person is under control.

24   BY MS. WALKER:

25        Q.   And you've received training on how to             10:40:39

                                                                 Page 30

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 11 of 12


1    identify people with a mental disability; is that            10:40:41

2    true?

3            A.   Yes, ma'am.

4            Q.   How long prior to this August 1st, 2018

5    call had you received any sort of training on how to         10:40:52

6    identify a person with a mental illness?

7            A.   I can't recall right now.    I'd probably

8    have to go over our training record, as well as our

9    advanced officer training that we do every year.

10           Q.   Okay.   Give me your best estimate.    Would    10:41:10

11   it have been five or ten years prior or could have

12   been within the last year, or something other than

13   that?

14           A.   My best estimate would be probably be

15   within two years of that date, just because we're on         10:41:24

16   a training cycle per POST as requirements.

17           Q.   Okay.   And have you done the 40-hour CIT

18   training provided by POST?

19           A.   Yes, ma'am.

20           Q.   Okay.   And you have also had a CIT update;     10:41:35

21   is that true?

22           A.   Yes, ma'am.

23           Q.   Okay.   And in those trainings, you learned

24   how to identify somebody that would be dealing with

25   a mental illness.                                            10:41:45

                                                                 Page 31

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 86-2 Filed 04/16/21 Page 12 of 12


1                 I, the undersigned, a Certified Shorthand
2    Reporter of the State of California, do hereby
3    certify:
4                 That the foregoing proceedings were taken
5    before me at the time and place herein set forth;
6    that any witnesses in the foregoing proceedings,
7    prior to testifying, were administered an oath; that
8    a record of the proceedings was made by me using
9    machine shorthand which was thereafter transcribed
10   under my direction; that the foregoing transcript is
11   a true record of the testimony given.
12                Further, that if the foregoing pertains to
13   the original transcript of a deposition in a Federal
14   Case, before completion of the proceedings, review
15   of the transcript ( ) was (X) was not requested.
16                I further certify that I am neither
17   financially interested in the action nor a relative
18   or employee of any attorney of any party to this
19   action.
20                IN WITNESS WHEREOF, I have this date
21   subscribed my name.
22   Dated:     September 18, 2020
23
24
                       <%16617,Signature%>
25                 ANRAE WIMBERLEY, CSR No. 7778

                                                              Page 165

                         Aiken Welch, A Veritext Company
                                  510-451-1580
